Citation Nr: 0115190	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The Board remanded the issue on appeal in June 1998.  The 
case has been returned to the Board for appellate review.


REMAND

The Board remanded this claim in June 1998 in order to seek 
credible supporting evidence of the veteran's claimed 
inservice stressors, and to afford him a psychiatric 
examination to determine if a current diagnosis of PTSD was 
warranted on the basis of one or more of the stressors 
claimed.  The record as of that time showed that the veteran 
had been diagnosed with PTSD by more than one health care 
professional.

Prior to the June 1998 Remand, the veteran had provided 
written statements and hearing testimony regarding his 
claimed stressors.  In compliance with the applicable Remand 
instruction, the RO sought from the veteran additional, 
detailed information on this subject.  However, the veteran 
submitted none.  

The Board will attempt to summarize his contentions, then, on 
the basis of the record as it stands.  First, the veteran has 
alleged that during boot camp at Parris Island, South 
Carolina (boot camp), he witnessed another soldier commit 
suicide by jumping on a bayonet that was wedged into his 
bunk.  Second, the veteran has alleged that he suffered 
ongoing verbal abuse, and physical abuse as well, at the 
hands of his drill instructors.  Specifically he has 
recounted that while he was performing push-ups with other 
soldiers during boot camp, he was kicked in the face by a 
drill sergeant and as a result, lost his "#19 tooth."  Third, 
the veteran has alleged that during boot camp, he was abused 
by his fellow soldiers, military policemen, and an officer.  
Specifically he contends that after the incident in which he 
was kicked in the face by the drill instructor, he was 
bullied physically and harassed psychologically by his fellow 
soldiers.  He has acknowledged that he then went AWOL, stole 
a car, and had an accident with it.  His service personnel 
records show that he was treated at the United States Naval 
Hospital in Bethesda, Maryland for injuries received in the 
accident and upon his discharge, was "sent to [the] [b]rig."  
He also contends specifically that in the brig (where he 
awaited court martial), he was beaten by military policemen 
and had his head slammed against a wall by a major.  Fourth, 
the veteran has alleged that while on regular active duty, he 
continued to receive verbal abuse and other harassment from 
his drill instructors, including extra duty, and hostile 
treatment from his fellow soldiers.  

The veteran has pointed out that dental charts included with 
his service medical records support his allegation that tooth 
19 was knocked out by the drill instructor.  In the VA Form 
9, Appeal to Board of Veterans Appeals, that he submitted in 
May 1997, he drew attention to this evidence.

However, in April 2000, the RO issued a supplemental 
statement of the case (SSOC) denying the veteran's claim 
precisely on the ground that no alleged stressor had been 
verified.

The June 1998 Remand directed the RO to arrange for the 
veteran to have a VA psychiatric examination and to provide 
the examiner with a summary of all stressors that it had 
determined were credible.  However, because the RO concluded 
that none of the stressors alleged by the veteran had been 
verified, no psychiatric examination ever took place.  

The Court has held that a remand by the Board confers on the 
appellant as a matter of law the right to compliance 
therewith and imposes on the Secretary of VA a concomitant 
duty to ensure such compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Because the RO did not afford the 
veteran the examination requested in the June 1998 Remand, 
and because there is credible supporting evidence of a 
stressor, this case must be remanded again.  

Under both the current and the former regulations in concern, 
if is determined that a veteran had no combat service, as is 
the case here, a claimed stressor will be found to have 
occurred only when his testimony has been corroborated by 
independent evidence of record.  See 38 C.F.R. § 3.304(f) 
(2000); 38 C.F.R. § 3.304(f) (1996); see also West v. Brown, 
7 Vet. App. 70, 76 (1994).  However, the Court has announced 
that the corroboration of an alleged stressor need not be as 
to every detail.  Rather, it is sufficient that there be 
supporting evidence thereof that the adjudicator has 
determined is credible.  Suozzi v. Brown, 10 Vet. App. 307, 
310-11 (1997).  The Board is of the view that the service 
dental records of the veteran represent such credible 
supporting evidence of his contention that the tooth in 
question was knocked out by his drill instructor.  Thus, the 
Board considers that this claimed stressor has been verified.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, during the pendency of this appeal.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA reaffirms and 
clarifies VA's obligations to a claimant with respect to 
notice and assistance with the development of evidence and 
requires that these obligations be fulfilled before the claim 
in question is decided.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical and lay evidence that is 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The VCAA also provides that VA must make 
reasonable efforts to obtain records pertinent to a claim and 
if the records cannot be secured, so notify the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Furthermore, under the VCAA, VA must 
supply a medical examination or opinion if such is necessary 
to make a decision on a claim for compensation.  Id.  The 
appellant is entitled to the benefit of this new law, which 
has not been fully satisfied by the RO's actions on the claim 
thus far and must be complied with on remand.  Karnas. v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (VCAA), in addition to that requested 
below, is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any medical or lay evidence 
supporting his claim that is not 
currently of record..  After the veteran 
responds, the RO should attempt to secure 
from any sources that he has identified 
all records or other documentation not 
currently of record.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The RO should also ask the veteran to 
provide any additional specific and 
detailed information concerning the 
stressors that he has alleged, such as 
times, places, circumstances, frequency 
of the experiences, and the names of 
other participants and/or witnesses.  The 
veteran should be asked to furnish the 
name of the soldier whose suicide he 
claims to have witnessed and the 
approximate date of that event.  

4.  Then, if the veteran has provided 
additional information, the RO should 
seek from all appropriate organizations 
additional records and other documents 
pertinent to the stressors that the 
veteran has alleged.  Among the 
organizations contacted must be the 
Department of the Navy, Personnel 
Management Support Branch, Headquarters 
United States Marine Corps.  If any 
organization is unable to provide the 
information and records requested, it 
should be asked to direct the RO to 
alternative sources.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence as a result of these 
procedures, it must notify the veteran 
and (a) identify the specific records 
that it is unable to obtain; (b) briefly 
explain the efforts it has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  The RO 
is reminded that under the VCAA, the 
efforts to obtain any records for the 
veteran from any federal department or 
agency must continue until the records 
are obtained, unless it is reasonably 
certain that they do not exist or that 
further efforts to obtain those records 
would be futile.  Therefore, the RO is 
requested to inquire of all possible 
custodians.

5.  Regardless of the veteran's response, 
the RO should schedule the veteran for a 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner should report all Axis I and II 
diagnoses, if any.  Any diagnosis of PTSD 
that is made should conform to the 
requirements of DSM-IV, if possible.  
With the diagnosis, the examiner should 
identify what stressors alleged by the 
veteran are sufficient to produce PTSD 
and as to each such stressor, state 
whether there is a link between it and 
the veteran's current symptomatology.  
The examiner is requested to specifically 
express an opinion as to whether having 
the veteran's tooth knocked out by a 
drill instructor constitutes a stressor 
supporting a current diagnosis of PTSD.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may produce consequences adverse to 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that he does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  After completion of the foregoing, 
the RO must review the claims file and 
ensure that all of the development 
requested herein has been conducted and 
completed in full and in addition, that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If the RO finds that 
the VA examiner has based a diagnosis of 
PTSD in whole or in part upon a stressor 
that it has not yet attempted to verify, 
it should proceed to do so.  If any other 
development is incomplete, appropriate 
corrective action is to be implemented 
immediately.

8.  Thereafter, the RO should review the 
expanded record and adjudicate the claim.  
The RO must consider both the former and 
the current regulations applicable to the 
issue of entitlement to service 
connection for PTSD, must apply the more 
favorable provision on each question 
pertinent to the claim.  If the benefit 
sought on appeal remains denied, the RO 
must provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for appellate 
review.  


By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




